PER CURIAM.
We affirm appellant’s conviction and sentence. We reject each of the arguments raised by appellant concerning the constitutionality of section 775.084, Florida Statutes (1991), including his argument that the amendments contained in chapter 89-280, Laws of Florida, violate the single subject rule. See Wright v. State, 579 So.2d 418 (Fla. 4th DCA 1991).
Appellant correctly points out that the order of judgment incorrectly states that he was convicted of armed robbery. Therefore, we remand this cause to the trial court with directions to correct the order of judgment to reflect that he was convicted of robbery.
AFFIRMED and REMANDED.
HERSEY, DELL and STONE, JJ., concur.